Opinion issued February 27, 2020




                                        In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00864-CR
                           ———————————
                        RUBEN C. GOMEZ, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1564007


                                 OPINION

      Appellant Ruben C. Gomez was indicted for the offense of possession of a

firearm by a felon.1 After the trial court denied his motion to suppress evidence,



1
      See TEX. PENAL CODE § 46.04(a).
Gomez pleaded guilty. Pursuant to a plea bargain agreement, the trial court

sentenced Gomez to three years in prison. The trial court certified Gomez’s right to

appeal the denial of the motion.2

      To challenge the denial of the suppression motion, Gomez raises two issue on

appeal. He contends that the trial court erred in denying the motion because (1) the

police did not have reasonable suspicion to detain him or probable cause to arrest

him, and (2) the warrantless search of his mother’s home to recover the firearm was

unlawful.

      We affirm.

                                    Background

      Around midnight on September 7, 2017, Houston Police Department Officers

Santuario and Valle were working undercover narcotics. The officers were in an

unmarked pickup truck. Officer Santaurio was driving, and Officer Valle was in the

passenger seat. En route to set up surveillance, they drove by the home of Gomez’s

mother. As they drove by, Officer Santaurio saw Gomez sitting on the steps of the

home’s brightly lit porch.

      Officer Santaurio pulled the truck into the driveway of the house adjacent to

the home of Gomez’s mother to turn the truck around. When he pulled into the

driveway, Officer Santaurio saw Gomez walking closer, toward the officers’ truck.


2
      See TEX. R. APP. P. 25.2(a)(2)(A).
                                           2
Gomez had a semiautomatic handgun in his right hand. Although he was not pointing

it directly at the officers, Officer Santaurio saw that Gomez was pointing the

handgun in the direction of the officers’ truck. Officer Santaurio later testified at the

motion to suppress hearing that he considered Gomez to be displaying the handgun

in a threatening manner.

      Officer Santaurio shifted the truck into park. He and Officer Valle got out of

the vehicle. The officers were wearing tactical gear, including vests with the word

“police” on them in large letters. They pointed their flashlights at Gomez and loudly

identified themselves as police. Gomez then ran into his mother’s house. Gomez

turned off the porch lights and shut the front door. He stayed inside for no more than

five seconds and then came back outside with his hands up. The officers ordered

Gomez to lie on the ground. Gomez no longer had the firearm.

      Gomez’s mother (“Ms. Gomez”) also came out of the house. The officers

detained Gomez and his mother on the front lawn, placed Gomez under arrest, and

called for assistance from patrol officers.

      Ms. Gomez told Officer Santaurio that Gomez’s daughter was asleep in the

back bedroom of the home. She said that the house was her residence and that she

owned the home. She said Gomez was not renting from her, did not live there, and

was staying at the home only because his daughter was there. Officer Santaurio




                                              3
asked Ms. Gomez for her consent to search the house for weapons and for other

people, and she gave her consent for the search.

       When the patrol officers arrived, their body cameras recorded the scene. On

the video from the body cameras, Gomez can be heard saying, “Y’all can’t go in the

house without no warrant.” Officer Valle responded, “Fresh pursuit, man. Anybody

else in the house? We gotta clear it.”

       The video shows the officers entering the home to conduct the search. As he

is escorted to the patrol car, Gomez stated, “Y’all ain’t even have no warrant.”

Before being placed in the patrol car, Gomez said, “Ain’t nothing in that house. Y’all

ain’t got no warrant to go up in there. Case dismissed, [expletive]. Case dismissed.”

       Having obtained the consent of Ms. Gomez to search the home, Officers

Santuario and Valle, along with other officers, conducted a brief “protective sweep”

and search of the house. Officer Santaurio later testified that the purpose of the

protective sweep was to ensure the safety of the officers at the scene, who were near

the open front door, by determining whether there were other people inside the dark

house and whether there were weapons that could be used against the officers.

       While conducting the search, Officer Santaurio saw the butt of a handgun

sticking out from the couch cushions in the living room. Officer Santaurio lifted the

sofa’s cushions and seized the gun. He recognized it as the handgun Gomez had had

earlier in the front yard.


                                          4
      The officers did not know it at the time they arrested Gomez, but Gomez had

a prior felony conviction for burglary of a motor vehicle. Gomez was indicted for

the offense of possession of a firearm by a felon. See TEX. PENAL CODE § 46.04(a).

      Gomez filed a motion to suppress. He requested the trial court “to suppress

any evidence seized from his property and his person, any statements made by the

defendant and the visual observations made by the officers.” At the motion to

suppress hearing, the State offered the testimony of Officer Santaurio, who testified

consistently with the facts as they are set out above. The State also offered the videos

from the body cameras worn by the patrol officers called to the scene by Officers

Santaurio and Valle.

      Gomez testified in support of the motion to suppress. His account of what

occurred on the night of his arrest differed from the account provided by Officer

Santaurio. Gomez testified that he was sitting on the steps of his mother’s porch

drinking a beer with the lights off. He had marijuana in a container and was waiting

for a buyer to arrive to purchase it. Gomez acknowledged that he had a handgun in

his pocket, which he kept “in case someone want[ed] to rob me.” He was sitting on

the steps when Officers Santaurio and Valle drove by in their truck. Gomez said that

the truck was going slowly, so he stood up “to take a look.” Gomez testified that the

truck suddenly stopped, and the officers jumped out with rifles in their hands, yelling

for him “to get on the floor.” He claimed that he never took the gun out of his pocket


                                           5
while he was outside with the officers. Gomez testified that he ran into the house to

hide the gun under the seat cushions of the couch. He stated that he went back

outside, and the officers handcuffed him on the ground where he stayed until he was

placed in the patrol car.

      Gomez also testified that, at the time of the search, his mother’s house was his

residence. He said that he had lived at his mother’s house his entire life. He claimed

that, at the time of the search, he paid some of the utility bills and paid his mother

rent to live there. Gomez testified that he told the officers that they could not search

the house. He also claimed that he had hidden the gun underneath the cushions of

the couch and that the gun was not visible as Officer Santaurio had testified.

      Ms. Gomez also testified. She acknowledged that she had given the officers

permission to search her home. She also acknowledged that she had told the officers

that Gomez did not live there, but she said that was not true. She testified that Gomez

lived with her at the time of the search and that he paid rent to her. She said that she

told the officers that he did not live there because she felt “afraid,” “pressured,” and

“intimidated.”

      The trial court denied Gomez’s motion to suppress. Gomez pleaded guilty to

possession of a firearm by a felon. Pursuant to a plea agreement with the State, the

trial court assessed Gomez’s punishment at three years in prison. The trial court

certified Gomez’s right to appeal, and this appeal followed.


                                           6
      Gomez had requested the trial court to make findings of fact and conclusions

of law, but none were made. On the joint motion of the parties, we abated the appeal

for the trial court to make findings of fact and conclusions of law regarding its denial

of the motion to suppress. After a supplemental clerk’s record containing the

findings of fact and conclusions of law was filed, we reinstated the appeal.

                                 Motion to Suppress

      In two issues, Gomez challenges the trial court’s denial of his motion to

suppress.

A.    Standard of Review

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App.

2018). We review the trial court’s factual findings for an abuse of discretion but

review the trial court’s application of the law to the facts de novo. Id. at 190. We

give deference to the trial court’s factual determinations because the trial court is the

sole trier of fact and judge of witness credibility and the weight to be given their

testimony. Id.; Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). Our

deferential review also applies to the trial court’s conclusions regarding mixed

questions of law and fact that turn on credibility or demeanor. State v. Ortiz, 382
S.W.3d 367, 372 (Tex. Crim. App. 2012). We review de novo mixed questions of




                                           7
law and fact that do not turn on credibility and demeanor, as well as purely legal

questions. State v. Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011).

      When, as here, the trial court makes explicit findings of fact, we determine

whether the evidence, when viewed in the light most favorable to the trial court’s

ruling, supports the findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App.

2006). We afford the prevailing party the strongest legitimate view of the evidence

and all reasonable inferences that may be drawn from that evidence. State v. Duran,

396 S.W.3d 563, 571 (Tex. Crim. App. 2013). We will uphold the trial court’s ruling

if it is reasonably supported by the record and is correct on any theory of law

applicable to the case. Lerma, 543 S.W.3d at 190; State v. Story, 445 S.W.3d 729,

732 (Tex. Crim. App. 2014).

B.    Detention and Arrest

      In his first issue, Gomez contends that the trial court erred in denying his

motion to suppress because his warrantless detention and arrest violated his

constitutional rights. He asserts that the police officers detained him without

reasonable suspicion and arrested him without probable cause.

      1. Legal Principles

      The Fourth Amendment protects against unreasonable searches and seizures

by government officials. U.S. CONST. amend. IV; Wiede v. State, 214 S.W.3d 17, 24

(Tex. Crim. App. 2007). To suppress evidence because of an alleged Fourth


                                        8
Amendment violation, the defendant bears the initial burden of producing evidence

that rebuts the presumption of proper police conduct. Amador v. State, 221 S.W.3d
666, 672 (Tex. Crim. App. 2007). A defendant satisfies this burden by establishing

that a search or seizure occurred without a warrant. Id. When a search or seizure has

taken place without a warrant, the State bears the burden of establishing that the

search or seizure was reasonable under the totality of the circumstances. Id. at 672–

73; Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005).

      A law enforcement officer is justified in detaining a person for investigative

purposes if the officer has a reasonable suspicion to believe the individual is

violating the law. Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

Reasonable suspicion exists if an officer has specific, articulable facts that, when

combined with rational inferences from those facts, would lead the officer to

conclude reasonably that a particular person actually is, has been, or soon will be

engaged in criminal activity. Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim. App.

2007); see Terry v. Ohio, 392 U.S. 1, 30 (1968). A determination of reasonable

suspicion is made by considering the totality of the circumstances, giving almost

total deference to the trial court’s determination of historical facts and reviewing de

novo the trial court’s application of the law to those facts not turning on an evaluation

of credibility and demeanor. Castro, 227 S.W.3d at 741.




                                           9
       A police officer may make a warrantless arrest only if the officer has probable

cause with respect to the person being arrested and has statutory authority to make

the arrest. See Neal v. State, 256 S.W.3d 264, 280 (Tex. Crim. App. 2008).

Applicable here, Code of Criminal Procedure article 14.01(b) permits a police

officer to arrest an offender without a warrant for an offense committed in the

officer’s presence or view. See TEX. CODE CRIM. PROC. art. 14.01(b). An officer has

probable cause when he has knowledge of facts that would lead a reasonable person

to believe that the suspect has committed a crime or will soon do so. Story, 445
S.W.3d at 733. In determining whether probable cause exists we again apply a

“totality of the circumstances” test. Torres, 182 S.W.3d at 902.

       Probable cause deals with probabilities; it requires more than mere suspicion,

but far less evidence than that needed to support a conviction or even than needed to

support a finding by a preponderance of the evidence. Guzman v. State, 955 S.W.2d
85, 87 (Tex. Crim. App. 1997). “The rule of probable cause seeks to accommodate

the sometimes-opposing interests of safeguarding citizens from rash and

unreasonable police conduct and giving fair leeway to legitimate law enforcement

efforts.” Id.

       2.       Analysis

       In its conclusions of law, the trial court determined that Officers Santuario

and Valle had probable cause to arrest Gomez for the offense of deadly conduct


                                          10
because Gomez displayed a firearm and pointed it in the direction of their vehicle.

A person commits the offense of deadly conduct when he “recklessly engages in

conduct that places another in imminent danger of serious bodily injury.” TEX.

PENAL CODE § 22.05(a). “Recklessness and danger are presumed if the actor

knowingly pointed a firearm at or in the direction of another whether or not the actor

believed the firearm to be loaded.” Id. § 22.05(c). The trial court further concluded

that the officers lawfully arrested Gomez because he committed the offense in their

presence. See TEX. CODE CRIM. PROC. art. 14.01(b).

      On appeal, Gomez contends that his behavior preceding his detention and

arrest was not indicative of criminal activity. He points out that the incident occurred

on September 7, 2017, when Houston was still recovering from Hurricane Harvey.

Gomez avers that he had a constitutional right to protect his home with a firearm and

that it is “wholly reasonable that [he] was concerned and alarmed by a strange truck

driving by his house slowly at night.” Gomez asserts that, “[w]hen contextualizing

this situation, it is apparent that [he] was merely protecting his property from looters

after Hurricane Harvey.” However, we do not analyze reasonable suspicion or

probable cause based on the subjective beliefs of the suspect or of the police officer;

rather, we look to the totality of the circumstances to determine from the objective

viewpoint of a reasonable officer whether, as in this case, a crime was committed.

See Ford, 158 S.W.3d at 492; see also Torres, 182 S.W.3d at 901–02. In conducting


                                          11
the analysis, we view the evidence in the light most favorable to the trial court’s fact

findings supporting its denial of the motion to suppress. See Kelly, 204 S.W.3d 818.

      Among the trial court’s findings of fact are the following:

                                FINDINGS OF FACT

      4. Officer Santuario testified truthfully and credibly.

      5. On September 7, 2017, Houston Police Department Officers M[.]
      Santuario and M[.] Valle were working in an undercover capacity while
      conducting surveillance of a target in an unrelated case in the area of
      the residence located [on Woodard Street in Houston.] (hereinafter
      referred to as “the house”).

      ....

      7. At approximately midnight on September 7, 2017, Officer Santuario,
      who was driving an unmarked vehicle occupied by himself and Officer
      Valle, drove past the house. Officer Santuario observed [Gomez] sitting
      down on the brightly-lit porch of the house.

      8. Officer Santuario pulled into the driveway of a residence adjacent to
      the house in order to turn his vehicle around. As he pulled his vehicle
      into the driveway, Officer Santuario observed [Gomez] stand up from
      the porch of the house and walk closer to the officers.

      9. At that time, [Gomez] displayed a firearm in his right hand to the
      officers in a threatening manner. [Gomez] did not point the firearm
      directly at the officers, but he did point the firearm in the direction of
      the officers’ vehicle.

(Record references omitted.)

      The evidence admitted at the suppression hearing, when viewed in the light

most favorable to the trial court’s ruling, supports the above findings of fact. Officer

Santaurio testified that he and Officer Valle were working undercover narcotics

                                          12
surveillance in the vicinity of the home belonging to Gomez’s mother. Officer

Santaurio stated that, as they drove by the home, he saw Gomez sitting on the porch

steps. Officer Santaurio testified that the porchlights were turned on and were “very

bright.” Officer Santaurio pulled the truck into the driveway of a neighboring home

to turn around.

      Officer Santaurio stated that he saw Gomez get up from the steps and walk

closer toward the officers’ truck. Officer Santaurio then saw Gomez “display[] a

firearm in his right hand.” Officer Santaurio testified that Gomez was not pointing

the firearm directly at him and Officer Valle, but Gomez was pointing the firearm in

the direction their truck in what he considered a threatening manner.

      Officer Santaurio confirmed that, because the porch lights were bright, he

could clearly see Gomez standing in the yard. During his testimony, Officer

Santaurio demonstrated for the trial court how Gomez was standing while he was

holding the firearm. As he demonstrated Gomez’s stance, Officer Santaurio testified,

“Initially he had his hand to the right with the pistol as he took two more steps. Then

he bladed himself towards us, and he was lifting it in this matter [sic].” The

prosecutor then asked, “For the record, you’re holding your right arm up at a 45-

degree angle, pointing it toward the ground, out from your body; is that correct?”

Officer Santaurio responded, “Correct. But it’s still in the direction of where our

truck was at where we were.”


                                          13
      Officer Santaurio’s testimony, which the trial court found to be credible,

supports the trial court’s findings of fact stating that the officers saw Gomez

(1) leave the porch where he was sitting, (2) walk towards them as they were in their

truck in a neighboring driveway, and (3) point a firearm in their direction. These

findings of fact, in turn, support (1) the trial court’s implied conclusion that the

officers had reasonable suspicion to detain Gomez and (2) its express conclusion that

the officers had probable cause to believe that Gomez had committed the offense of

deadly conduct in their presence, entitling them to arrest him. See PENAL CODE

§ 22.05(a), (c); see also TEX. CODE CRIM. PROC. art. 14.01(b). We hold the trial court

did not err when it denied Gomez’s motion to suppress evidence obtained as a result

of his warrantless detention and arrest.3

      We overrule Gomez’s first issue.

C.    Consent to Search

      In his second issue, Gomez contends that the trial court erred in denying his

motion to suppress the evidence, specifically the firearm, obtained as a result of the

warrantless search of his mother’s home. Gomez acknowledges that his mother gave



3
      The trial court also concluded that the officers had probable cause to arrest Gomez
      for the offenses of aggravated assault and evading arrest and detention. However,
      because we conclude the record supports the trial court’s conclusion that the officers
      had probable cause to arrest Gomez for the offense of deadly conduct, we need not
      discuss the trial court’s conclusions regarding probable cause to arrest Gomez for
      the other two offenses.
                                            14
her consent to Officer Santaurio to search the home for weapons, but he contends

that her consent was not valid because he had a privacy interest in the home as a “co-

occupant,” and he expressly told the officers that he objected to the search.

      1.     Legal Principles

      We presume that a warrantless police entry into a person’s home is

unreasonable unless the entry falls within an exception to the warrant requirement.

Valtierra, 310 S.W.3d at 448 (citing Johnson v. State, 226 S.W.3d 439, 443 (Tex.

Crim. App. 2007)). Voluntary consent is one such exception. Id. (citing Johnson,

226 S.W.3d at 443; United States v. Matlock, 415 U.S. 164, 165–66 (1974) (“[T]he

search of property, without a warrant and without probable cause, but with proper

consent voluntarily given, is valid under the Fourth Amendment.”)). Although

consent must be positive, it may be given orally or by action, or shown by

circumstantial evidence. Id. The validity of an alleged consent to search is a question

of fact to be determined from the totality of the circumstances. Id. Under Texas law,

the State must prove voluntary consent by clear and convincing evidence. Id.




      2.     Analysis

      At the suppression hearing, Officer Santaurio testified that Gomez’s mother

consented to the officers searching her home for weapons and other persons. He


                                          15
stated that Ms. Gomez told him that she was the owner of the home. She also told

Officer Santaurio that her son did not rent from her. She indicated that her son was

at her home that night because his daughter was staying there.

      At the hearing, Ms. Gomez acknowledged that she told Officer Santaurio that

her son did not live at her home. She testified, however, that was not true. Ms. Gomez

said that her son lived with her at the time of the search and that he had been paying

her rent. She testified that she told Officer Santaurio that her son did not live there

because she had felt “afraid,” “pressured,” and “intimidated.”

      Gomez also testified that he lived at his mother’s home at the time of the

search. He claimed that he had been paying utility bills for the home and had been

paying rent to his mother. Gomez and his mother testified that Gomez indicated to

the officers that they could not search the home. In addition, video from the body

cameras shows that Gomez objected to the officers entering the home without a

search warrant.

      Based on foregoing evidence, the trial court made the following findings of

fact and credibility assessments:

      4. Officer Santuario testified truthfully and credibly.

      ....

      17. Ms. Gomez told Officer Santuario that the house was her residence
      and that she was the owner of the house.

      18. Ms. Gomez was the owner of the house on the date of the search.

                                          16
      19. Ms. Gomez told Officer Santuario that [her son] did not live at her
      house. Ms. Gomez’s testimony that she told the officers that [her son]
      did not live at the house because she felt afraid, pressured, and
      intimated is not credible.

      20. Ms. Gomez told Officer Santuario that [her son] was staying at her
      house because his daughter was staying there and that [her son] was not
      renting from her. Ms. Gomez’s testimony that [her son] was paying rent
      to her at the time of the search is not credible. Likewise, [Gomez’s]
      testimony that he was paying rent to [his mother] and paying the utility
      bills for the house at the time of the search is not credible.

      21. Based on the information that the officers obtained from Ms. Gomez
      and [her son] at the time of the search, [Gomez] did not have equal
      control over the house.

      22. Officer Santuario obtained Ms. Gomez’s consent to search the
      house for additional people or weapons.

(Record references omitted.) The trial court also made fact findings regarding the

statements made by Gomez after the patrol officers arrived, indicating that he

objected to the officers entering and searching the home without a warrant. Based

on the findings, the trial court concluded that the warrantless search of the home was

justified based on the circumstances and Ms. Gomez’s consent.

      On appeal, Gomez asserts that the search was unlawful because he “had a

legitimate expectation of privacy in his childhood home—one that he has lived in

for his entire life.” In making this assertion, Gomez does not, however, recognize

that the trial court found, based on the evidence and its credibility determinations,

that Gomez did not reside at the home at the time of the search.


                                         17
      Although it found that Gomez did not live at the home, the trial court did

conclude that, “[b]ased on the information relayed to the officers by Ms. Gomez and

[Gomez] at the time of the search, the officers, including Officer Santuario,

reasonably believed that [Gomez] was merely an overnight or short-term guest at the

house.” The trial court further concluded that, “[a]s at least an overnight guest,

[Gomez] ha[d] standing to contest the legality of the search of the house.”

      “The Texas Court of Criminal Appeals has held that ‘[a]n overnight guest has

a legitimate expectation of privacy in his host’s home,’ and thus has standing to

complain that he has suffered a Fourth Amendment violation.” Rodriguez v. State,

313 S.W.3d 403, 407 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (citing Luna v.

State, 268 S.W.3d 594, 603 (Tex. Crim. App. 2008); Granados v. State, 85 S.W.3d
217, 223 (Tex. Crim. App. 2002) (in turn citing Minnesota v. Olson, 495 U.S. 91, 98

(1990)). “However, even if a party has standing under the Fourth Amendment as an

overnight guest, his Fourth Amendment claim may fail on its merits.” Id. (citing

Luna, 268 S.W.3d at 603). “In particular, ‘a third party may properly consent to a

search when she has control over and authority to use the premises being searched.’”

Id. (citing Luna, 268 S.W.3d at 604 (holding that trial court did not err in denying

motion to suppress evidence obtained as result of warrantless search of apartment

because third party with control and authority of apartment had validly consented to

search and had denied appellant lived with her; third party explained that appellant


                                         18
stayed with her at apartment only “on and off,” and appellant also indicated that he

lived elsewhere).

      Assuming the trial court correctly concluded that Gomez had standing to

contest the legality of the search of the house as an overnight guest, we nevertheless

conclude, as did the trial court, that “any expectation of privacy [Gomez] had in his

mother’s house was overridden by his mother’s valid consent to the police to enter.”

Id. at 407–08 (citing Luna, 268 S.W.3d at 604 (holding that, because search of

apartment was supported by owner’s valid consent, trial court did not err in denying

appellant overnight guest’s motion to suppress evidence obtained as result of

warrantless search)). Here, the evidence supported the trial court’s conclusion that,

“[a]t the time of the search, the officers reasonably believed that [Gomez] did not

have control over the house, particularly the living room where the gun was found,

equal to or greater than that of Ms. Gomez.” See Limon v. State, 340 S.W.3d 753,

756 (Tex. Crim. App. 2011) (“Apparent authority is judged under an objective

standard: would the facts available to the officer at the moment warrant a man of

reasonable caution in the belief that the consenting party had authority over the

premises?” (internal quotations omitted)).

      Gomez cites Georgia v. Randolph to support his assertion that, as a “co-

occupant” of the house, he had the authority to object to the search (which he did

numerous times) and demand that the police not enter the home, even after his


                                         19
mother, the homeowner, consented to the entry and search. 547 U.S. 103, 108–09

(2006). He asserts that, because he had authority to object to the search as a “co-

occupant,” the search was unreasonable under Randolph.

      In Randolph, the United States Supreme Court addressed whether evidence

can be lawfully admitted when the evidence is seized despite an objection from a

person who is physically present for the search and who shares equal authority with

the person who authorized the search. Id. at 106. Here, the trial court found, based

on the evidence, that Gomez did not live at his mother’s house. Gomez, unlike the

defendant in Randolph, did not have equal control over the home. See Rodriguez,
313 S.W.3d at 408 (distinguishing status of appellant in that case, who was overnight

guest, from defendant in Randolph because overnight guest does not share equal

authority over property with property owner); see also Luna, 268 S.W.3d at 604 n.26

(making similar distinction between property-owning resident and overnight guest).

Gomez lacked authority to prevent the police from entering the house after his

mother, who owned the property and lived there, validly consented to their entry;

therefore, Randolph does not apply. See Rodriguez, 313 S.W.3d at 408.

      We conclude that, under the circumstances, the warrantless search of Ms.

Gomez’s home was reasonable and lawful.4 See id. We further hold that the trial



4
      The trial court also concluded that the search was lawful based on exigent
      circumstances; however, given our holding regarding Ms. Gomez’s consent to
                                         20
court did not err when it denied Gomez’s motion to suppress evidence obtained as a

result of the warrantless search of his mother’s home.

      We overrule Gomez’s second issue.

                                        Conclusion

      We affirm the judgment of the trial court.




                                               Richard Hightower
                                               Justice

Panel consists of Justices Keyes, Lloyd, and Hightower.

Publish. TEX. R. APP. P. 47.2(b).




      search, we need not discuss exigent circumstances as an alternative basis on which
      the trial court denied the motion to suppress.
                                          21